
	
		II
		Calendar No. 561
		112th CONGRESS
		2d Session
		S. 2024
		IN THE SENATE OF THE UNITED STATES
		
			December 16, 2011
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			December 11, 2012
			Reported by Mr. Akaka,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To make a technical amendment to the T’uf Shur Bien
		  Preservation Trust Area Act, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sandia Pueblo Settlement Technical
			 Amendment Act.
		2.Sandia Pueblo
			 Settlement technical amendmentSection 413(b) of the T’uf Shur Bien
			 Preservation Trust Area Act (16 U.S.C. 539m–11(b)) is amended—
			(1)in the first
			 sentence of paragraph (4), by striking conveyance and inserting
			 the title to be conveyed; and
			(2)by adding at the
			 end the following:
				
					(6)Failure to
				exchange
						(A)In
				generalIf the land exchange authorized under paragraph (1) is
				not completed by the date that is 90 days after the date of enactment of this
				paragraph, the Secretary, on receipt of consideration under subparagraph (B)
				and at the request of the Pueblo and the Secretary of the Interior, shall
				transfer the National Forest land generally depicted as Land to be Held
				in Trust on the map entitled Sandia Pueblo Settlement Technical
				Amendment and dated December 7, 2011, to the Secretary of the Interior
				to be held in trust by the United States for the Pueblo, subject to the
				condition that the land remain
				in its natural
				stateas open
				space, with the natural characteristics of the land to be preserved in
				perpetuity.
						(B)ConsiderationIn
				consideration for the National Forest land to be held in trust under
				subparagraph (A), the Pueblo shall—
							(i)convey to the
				Secretary the La Luz tract; and
							(ii)pay to the
				Secretary the amount that is equal to the difference between—
								(I)the amount that
				is equal to the fair market value of the National Forest land, as subject to
				the condition that the National Forest land remain
				in its natural
				stateas open
				space, with the natural characteristics of the land to be preserved in
				perpetuity; and
								(II)the amount that
				is equal to the sum of—
									(aa)the amount of
				compensation owed to the Pueblo by the Secretary for the right-of-way and
				conservation easement on the Piedra Lisa tract under subsection (c)(2);
				and
									(bb)the amount that
				is equal to the fair market value of the La Luz tract.
									(C)Use of
				fundsAny amounts received by the Secretary under this paragraph
				shall be—
							(i)deposited in the
				fund described in paragraph (3); and
							(ii)available to the
				Secretary, without further appropriation and until expended, for the
				acquisition of land or interests in land in the National Forest
				System.
							.
			
	
		December 11, 2012
		Reported with amendments
	
